Citation Nr: 0701444	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1942 to June 1944.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first post-service year; and any current 
hearing loss disability is not shown to be related to an 
event, injury, or disease in service.  

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service. 

3.  The veteran's sole service connected disability, 
psychosis, is rated 50 percent, and is not shown to be of 
such nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).

3.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matters 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By a February 2004 letter, prior to the RO's initial 
adjudication of these claims in August 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims for service connection, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although 
the February 2004 letter did not specifically advise the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claims and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Furthermore, in a March 2006 letter, 
he was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was given ample time to respond to these 
letters or supplement the record.  By letter dated in April 
2006, he indicated that he had no additional evidence to 
submit.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO obtained all available medical records 
identified by the veteran, and the veteran has undergone 
several VA examinations.  The Board further finds that no 
additional development, as for medical opinions or 
examinations is indicated.  

II.  Factual Background

The veteran served on active duty from May 1942 to June 1944.  
A May 1942 enlistment examination report notes that the 
veteran's hearing was 15/15 bilaterally.  Service medical 
records are negative for complaints or findings related to 
tinnitus.  In June 1944, the veteran's service was terminated 
by reason of disability (psychosis).

By rating decision dated in July 1944, the RO granted service 
connection for psychosis.  The veteran's service-connected 
psychosis has been evaluated as 50 percent disabling since 
November 29, 2002.

An August 1945 VA examination report notes no complaints or 
findings related to hearing loss or tinnitus.  Upon 
examination, the veteran heard ordinary conversation at 20 
feet bilaterally.

In November 2002, the veteran submitted a claim for (in 
pertinent part) service connection for hearing loss 
disability and tinnitus.

Treatment records from Pacific Coast Hearing Center dated 
from 2002 to 2003 note the veteran's ongoing complaints of 
hearing loss and occasional ringing in the ears.  He reported 
a history of noise exposure (from guns and mortars) during 
his military service, and indicated his belief that his 
current hearing problems began during his military service.  
Examination revealed bilateral, speech discrimination hearing 
impairment.  In October 2003, the examiner opined that the 
veteran's "hearing loss is consistent with a noise induced 
hearing loss that is the result of acoustic trauma and the 
loss is as likely as not due to exposure to excessive noise 
while in the military service."

In February 2004, the veteran submitted a claim for TDIU.  He 
indicated that he had completed two years of high school and 
had last worked full time in June 1989

On VA audiological evaluation in April 2004, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
55
60
LEFT
20
25
50
55
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 100 percent in the left ear.

In an August 2004 addendum to the April 2004 VA examination 
report, the VA examiner noted that the veteran's claims file 
had been reviewed.  The examiner opined that it was not as 
least as likely as not that the veteran's hearing loss and 
tinnitus were caused by noise exposure during service.  The 
examiner also noted that the veteran did not claim any 
tinnitus at the time of the examination.

In a statement received by the RO in February 2005, Bryan 
Doo, M.D., noted the veteran's current diagnoses of 
hypertension, post-stroke, seizure disorder, major depression 
and peptic ulcer disease.  Dr. Doo opined that the veteran's 
stress, hypertension, depression, peptic ulcer disease and 
stroke were related to his military service.  Dr. Doo also 
opined that the veteran was not capable of gainful 
employment.

An October 2005 VA psychiatric examination report notes the 
veteran's history of psychiatric disability since service and 
a stroke in 1998.  The examiner reviewed the veteran's claims 
file, interviewed the veteran, and interviewed the veteran's 
wife, because the veteran was not a reliable historian.  The 
veteran apparently worked full time after his military 
service, including on a dairy farm and at a brewery, until 
the age of 62.  Thereafter, he worked part time, including at 
a mill, for the forestry service, and in a cemetery, until 
about 1990.  The assessment included dementia due to cerebral 
vascular accident and bipolar disorder.  The examiner stated 
that the veteran:

has not worked for over 15 years and is 
unemployable.  He apparently did work 
successfully until his retirement in 1962 
and then went on to work part time until 
about 15 years ago.  His difficulties 
functioning cognitively are a result of 
his cerebral vascular disease and stroke 
rather than the bipolar disorder.

III.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
Hearing loss disability is defined by regulation:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

With respect to the veteran's claim seeking service 
connection for bilateral hearing loss disability, while he 
may very well have been exposed to acoustic trauma during his 
military service during World War II, his service medical 
records do not show that he ever complained of problems 
hearing during service.  No evidence of hearing loss 
disability was reported at any time during service.  
Furthermore, there is no post-service evidence of hearing 
loss complaints in the year following the veteran's 
discharge.  In addition, no complaints or findings of hearing 
problems were noted during an August 1945 VA examination.  
The first post-service evidence of hearing loss disability is 
in private treatment records dated in 2002 and 2003.  
[Consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 for sensorineural hearing loss as organic 
disease of the nervous system do not apply.]

The veteran currently has bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  While an October 2003 
opinion from the veteran's private examiner relates the 
veteran's current hearing loss disability to exposure to 
excessive noise during his military service, the Board notes 
that there is no indication that the examiner reviewed the 
veteran's claims file before offering this opinion.  
Furthermore, the examiner offered no explanation as to why 
the veteran's service medical records and an August 1945 VA 
examination report are negative for complaints and findings 
related to hearing loss if such hearing loss was incurred 
during service.
Conversely, after reviewing the veteran's claims file in 
August 2004, a VA examiner opined that it was not as least as 
likely as not that the veteran's hearing loss was caused by 
noise exposure during service.  Significantly, the more than 
55-year interval between service and the earliest clinical 
documentation of the current disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the current disability 
might be service-related.

In conclusions, the Board finds that the preponderance of the 
evidence is against this claim, and service connection for 
hearing loss disability must be denied.

With respect to the claim seeking service connection for 
tinnitus, the Board notes that the veteran's service medical 
records are negative for complaints or findings related to 
tinnitus.  The first medical evidence of tinnitus, as noted 
above, is in 2002 and 2003 private treatment records.  There 
is absolutely no medical evidence of a nexus, or 
relationship, between the tinnitus first diagnosed 
postservice and the veteran's active military service.  The 
lengthy interval between service and the initial clinical 
documentation of the disability for which service connection 
is sought is evidence against a finding of a nexus between 
current disability and an event in service (and thus against 
a finding of service connection).

The evidence of a nexus between the veteran's tinnitus and 
his military service is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the absence of competent 
evidence of a relationship between the veteran's tinnitus and 
his active duty service, the preponderance of the evidence is 
against this claim, and service connection for tinnitus must 
be denied. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against both claims, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


B.  TDIU

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the residuals of the veteran's stroke any other nonservice-
connected disabilities on his ability to function.

The veteran has one service-connected disability: psychosis, 
rated 50 percent.  38 C.F.R. § 4.25.  Thus, the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not 
met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the Board finds that the evidence fails to show that 
the service-connected disability is so exceptional or unusual 
as to warrant referral to the Under Secretary for Benefits or 
the Director of VA's Compensation and Pension Service for 
extraschedular consideration.  First, the record does not 
show frequent periods of hospitalizations.  In fact, the 
record does not reflect any inpatient psychiatric treatment 
since 1944.  Second, the evidence does not support a finding 
that the veteran is demonstrably unable to obtain or maintain 
employment due to his service-connected psychiatric disorder.  
The Board has carefully considered the statement from Dr. Doo 
indicating that the veteran is unemployable; however, Dr. Doo 
listed non service-connected as well as service-connected 
disorders when he identified conditions contributing to the 
veteran's inability to work.  Neither the record from Dr. 
Doo, nor any other record on file, indicates that the 
veteran's service-connected disorder, alone, prevent him from 
maintaining employment.

Moreover, in an October 2005 opinion, a VA examiner 
attributed the veteran's difficulties in functioning 
cognitively to his cerebral vascular disease and stroke 
rather than his bipolar disorder.

For reasons noted above, the more probative evidence 
establishes that the veteran is not totally disabled for any 
substantially gainful employment due to his service-connected 
psychiatric disability, alone.  Accordingly, the 
preponderance of the evidence is against his claim for TIDU.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied. 

TDIU is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


